DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 21, 2020 (hereinafter “Reply”).
Claims 1, 8, 10, 17 are amended.
Claims 7, 16, and 20 are cancelled.
Claims 1-6, 8-15, 17, and 18 are pending.

Examiner Note
When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). See M.P.E.P. § 608.01(j). The originally filed claims were not numbered consecutively, because claim 19 was omitted despite including claims 18 and 20. However, to keep the record clear, this original numbering will be preserved, and claim number 19 will not be used in this application.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15, 17, and 18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Radhakrishnan et al. (U.S. Pub. No. 2013/0268406 A1) in view of Okanohara et al. (U.S. Pub. No. 2016/0217388 A1) (hereinafter “Okanohara”).

Claims 1 and 10: Radhakrishnan, as shown, discloses the following limitations:
a network communication interface enabling network communications with computing devices of one or more users of the application-based service (see at least ¶¶ [0081]-[0085]: communication interface 550; see also at least ¶¶ [0024]-[0025]: device interface 110 manages communications between system 100 and the requesting devices 170 and the provider devices 180 over a network); 
one or more processors (see at least ¶¶ [0081]-[0085]: processor 510; see also at least ¶¶ [0021]-[0025]); and 
a memory storing instructions (see at least ¶¶ [0081]-[0085]: memories 520, 530, and 540; see also at least ¶¶ [0017]-[0019] and [0021]-[0025]) that, when executed by the one or more processors, cause the computing system to: 
detect, via the network communication interface, a session trigger corresponding to execution of a service application on a computing device of a user, the session trigger initiating a user session of the application-based service (see at least ¶ [0025]: data can be received from a ; 
execute a plurality of models using real-time session data corresponding to the user session, each model of the plurality of models corresponding to a unique objective for the application-based service, wherein the real-time session data corresponds to current user interactions with a user interface of the service application (see at least ¶ [0026]: using requester data 111 received from the requesting devices 170 and provider data 113 received from the provider devices 180, system 100 can determine current, up-to-date information about supply and demand conditions in order to properly set or adjust a price for a service. The requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time. Similarly, the provider data 113 can be used (in part) to determine the current number and/or the current location of available service providers capable of fulfilling the service at the given time (e.g., this can represent the supply for fulfilling the service). Thus, real-time session data indicates the user is interacting with the user’s device 170 at a current location and given time when making a request for service or otherwise interacting with the application; see also at least ¶ [0045]: when a requester interacts with her respective requesting device 170 to order the service, data rules and/or models—i.e., plurality of models—used by the price adjustment 150 for making dynamic pricing decisions. For example, the models can include relevant economic models for adjusting prices for services based on supply and demand. The rules and models database can include rules for limiting the increase or decrease in price adjustment (e.g., set a ceiling and/or a floor); see also at least ¶ [0041]: the price adjustment 150 can also use data provided by outside sources or other stored data from the system data bases 140 to predict, approximate, or determine locations and amount of requesters and locations and amount of available service providers. In each of these models for determining how to set or adjust a price, each determined adjustment value, as well as values used in creating the adjustment values (e.g., defaults, thresholds, limits, multipliers, etc.) are scores (values) indicating priority levels of the objective each model seeks to accomplish. That is, the considerations that motivate each of the different models are evaluated/weighted (scored) to determine their respective impacts on the price; see also at least ¶¶ [0038] and [0053]-[0054]. Applicant’s specification indicates at ¶ [0010] that “receive real-time contextual data (e.g., session data) corresponding to the user, such as the user’s current location, a time of day, a day of the week, proximate locales (e.g., parks, stores, restaurants, etc.), proximate roads, and the like”); 
execute the plurality of models using historical usage data of the user […] with the real-time session data, the historical usage data corresponding to historical utilization of the application-based service by the user (see at least ¶ [0035]: historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of ;
based on the execution of the plurality of models using the real-time session data and the historical usage data of the user, generate a session score for each respective model of the plurality of models, the session score indicating a priority level for the unique objective corresponding to the respective model (see at least ¶ [0038]: based on the determined locations and amount of available service providers, the price adjustment 150 can apply one or more rules or models 143 in order to determine whether to adjust a price for the service. For example, a ; and 
based on the session score from each of the plurality of models, transmit treatment data to the computing device of the user, the treatment data causing treatment content to be displayed on the computing device of the user (see at least ¶ [0042]: after the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151—i.e., treatment data—to the device interface 110 and the transaction component 160. The device interface 110 can transmit data corresponding to the adjusted price 161 over the network to one or more requesting devices 170 and/or one or more provider devices 180—i.e., also treatment data. The applications running on the devices can use the adjusted price data 161 to display on a user interface of the application the .

Although Radhakrishnan discloses using multiple machine learning models and using historic and real-time user data concurrently within each of these models (see the analysis above), Radhakrishnan does not explicitly disclose that the models are run concurrently with one another.

However, Okanohara, as shown teaches running models concurrently with one another (see at least ¶ [0024]: an edge device 100 simultaneously executes more than one machine learning model 206, for example, when two different machine learning models 206 directed to two different tasks are concurrently executing. The two different machine learning models 206 may use the same collected data or may use different data collected from different data collection devices 104 (e.g., image sensor and microphone). Also, some machine learning models 206 may use multiple different types of data collected from different data collection devices 104; see also at least ¶ [0013]: edge device 100 is a device that is capable of performing communication with other devices, performing data collection, and performing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for concurrently applying machine learning models taught by Okanohara with the systems that process multiple models when providing on-demand vehicle services disclosed by Radhakrishnan, because Okanohara teaches at ¶ [0048] that “machine learning in a heterogeneous environment with the edge devices 100 as proposed herein takes a different technological approach which was not possible using previously existing methods and systems. Accordingly, edge devices 100 and the heterogeneous environment are improved by using the methods and system as described herein.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the techniques for concurrently applying machine learning models taught by Okanohara with the systems that process multiple models when providing on-demand vehicle services disclosed by Radhakrishnan, because the claimed invention is merely a combination of old elements (the techniques for concurrently applying machine learning models taught by Okanohara and the systems that process multiple models when providing on-demand vehicle services disclosed by Radhakrishnan), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2 and 11: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the application-based service comprises a plurality of transport service types (see at least ¶ [0012]: a service that is requested by a user or requester using a mobile computing device can , and 
wherein the unique objective for each of the plurality of models represents transport supply versus transport demand for a respective one of the plurality of transport service types (see at least ¶ [0012]: the system determines or approximates an amount of available service providers for providing the service at the given time. Based on the determined amount of requesters and the determined amount of available service providers, the system adjusts a price, relative to a default price, for using the service provided by one or more service providers; see also at least ¶¶ [0035]-[0036], [0038], and [0053]).

Claims 3 and 12: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the real-time session data comprises a current location of the user (see at least ¶ [0033]: requester management 120 and the provider management 130 can provide parsed data 135 to the price adjustment 150 that includes information about the current time, the current location of the requesting devices 170 and the provider devices 180 (e.g., where the service provider is currently located to determine if he or she is available for fulfilling service requests to those in a particular geographic area), the current state of the service provider or the service provider's vehicle, the type of vehicles that are being requested, and/or the requested destination or service locations of the requesters).

Claims 4 and 13: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the real-time session data comprises a current time of day (see at least ¶ [0028]: the current date and time).

Claims 5 and 14: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the treatment content comprises one or more service incentives for the user in utilizing the application-based service (see at least ¶ [0042]: after the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151—i.e., treatment data—to the device interface 110 and the transaction component 160. The device interface 110 can transmit data corresponding to the adjusted price 161 over the network to one or more requesting devices 170 and/or one or more provider devices 180—i.e., also treatment data. The applications running on the devices can use the adjusted price data 161 to display on a user interface of the application the price adjustment to the requester(s) and the service provider(s), respectively. In this manner, the requesters and service providers can be notified of the current adjusted price (relative to the default price) so that the parties can choose to order the service and provide the service, respectively, at the adjusted price. The adjusted price data 161 can also provide information as to the duration the adjusted price is valid for as well as the reasoning for the price adjustment; see also at least ¶ [0045]. The service incentive is being able to use the service at the price offered).

Claims 6 and 15: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the executed instructions cause the computing system to select the treatment content for display on the computing device of the user based on a set of stop limits to the one or more service incentives (see at least ¶ [0036]: rules and models database can include rules for limiting the increase or decrease in price adjustment (e.g., set a ceiling and/or a floor). For example, a rule can place a limit on the price for the service to be adjusted by preventing the price from being adjusted to more than three times the default price (e.g., max increasing adjustment is 3.times.). Similarly, the limit can prevent the price from being adjusted to less than 0.5 times the default price).

Claims 8 and 17: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the session score of each of the plurality of models further accounts for the historic usage data of the user (see at least ¶ [0026]: the requester data 111 can be used (in part) to determine the current number and/or the current location of requesters for the service (e.g., this can represent the demand for the service) at a given time; see also at least ¶ [0035]: historical record can include requester data 111 and provider data 113 received at particular dates and times previously received by system 100. In some examples, the historical data can also be used to approximate the amount of requesters and the amount of service providers at a particular geographic region at a certain time and/or date. In this manner, information can be collected, stored, and maintained for future use (e.g., for price adjustment at a later time or for predicting future supply and demand for the service). For example, the data collected on Friday evenings can be useful in predicting supply and demand for future Friday evenings (e.g., can be used to determine trends). Forecasting future spikes in demand, for example, can be useful in making sure a sufficient amount of service providers are available at the future time to meet the high demands; see also at least ¶ [0037]: the price adjustment 150 can make these determinations by using parsed data 135 received directly from the requester management 120 and the provider management 130 and/or retrieved from one or more system databases 140, and/or by using historical data 141 retrieved from one or more system databases 140; see also at least ¶ [0051]: data previously provided by requester devices and provider devices—i.e., historical usage data—can be stored with time/date and/or location information to indicate instances when requesters have requested the service and when service providers were available to satisfy service requests (for a given region or area). The system can make the determinations at a given time by retrieving historical data that is comparable (in time and location) to the given time—i.e., real-time session data including the user’s present location at the given time. Hence, the system uses these two types of data—i.e., historic user interactions as applied to real-time data about where the user currently is—at the same time—i.e., concurrently—when making real-time pricing and offer determinations using the models; see also at least ¶¶ [0038]-[0042] and [0052]-[0053]).

Claims 9 and 18: The combination of Radhakrishnan and Okanohara teaches the limitations as shown in the rejection above. Further, Radhakrishnan, as shown, discloses the following limitations:
wherein the executed instructions further cause the computing system to: 
monitor feedback data from the computing device of the user, the feedback data indicating a user response to the treatment content (see at least ¶ [0059]: if the real-time price is greater than or equal to the threshold, when the user requests the on-demand service, an intermediate user interface is provided that the user is to correctly respond to before the user can make a request for the on-demand service (280). The intermediate user interface can provide a prompt or one or more questions that pertain to the real-time price for the user to correctly answer; see also at least ¶ [0060]: the intermediate user interface can instruct or request the user to confirm the real-time price, or request the user to answer one or more questions); and 
determine whether the treatment content causes the user to engage the application-based service (see at least ¶¶ [0059]-[0061]).

Response to Arguments
Applicant’s arguments filed June 24, 2020 have been fully considered but are not persuasive for the reasons provided in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to machine decision-making techniques.
Camp (U.S. Pub. No. 2012/0323642 A1) (operating a service to arrange transport amongst parties through use of mobile devices);
Mehanna et al. (U.S. Pub. No. 2016/0092786 A1) (selection and modification of features used by multiple machine-learned models); and
S. Liao, L. Zhou, X. Di, B. Yuan and J. Xiong, “Large-scale short-term urban taxi demand forecasting using deep learning,” 22 February 2018, 2018 23rd Asia and South Pacific Design Automation Conference (ASP-DAC), Jeju, 2018, pp. 428-433, doi: 10.1109/ASPDAC.2018.8297361.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571)272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622